Citation Nr: 1211558	
Decision Date: 03/30/12    Archive Date: 04/05/12

DOCKET NO.  09-37 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a lung disability.

2.  Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance or by reason of being housebound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, Spouse


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from September 1964 to June 1965. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, that denied the above claims.

In January 2012, the Veteran was afforded a personal hearing before the undersigned.  A transcript of the hearing is of record.  

The issues of service connection for a lung disability and entitlement to SMC are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In October 2004, the RO denied reopening the Veteran's claim for service connection for a lung condition.  The Veteran did not perfect a timely appeal.  

2.  Evidence relevant to the Veteran's claim received since the October 2004 decision, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim; is not cumulative or redundant of the evidence previously considered and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The October 2004 RO decision denying the claim for service connection for a lung condition is final.  38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2011).

2.  The evidence relevant to the claim for service connection for a lung disability received since the last final decision is new and material; thus, the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens the Veteran's claim for a lung disability and reopens the issue for further development.  As such, no discussion of VA's duty to notify and assist is necessary.

If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273 (1996). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

In October 2004, the RO denied reopening the Veteran's claim for service connection for a lung condition.  The RO denied reopening as the new evidence did not show that his lung condition was incurred in or caused by service.  After appropriate notice of this decision and of his appellate rights, the Veteran did not file a timely appeal and the decision therefore became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has found that § 3.156(b) requires that VA evaluate submissions received during the relevant period to determine whether they contain new and material evidence relevant to a pending claim, even if the new submission may support a new claim.  Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011).  Review of the record shows that no evidence pertaining to the Veteran's claimed disability was received within one year of the October 2004 final rating decision.  Therefore, 38 C.F.R. § 3.156(b) is not applicable in this case. 

The Veteran filed a claim to reopen in June 2007.  Following a careful review of the evidence of record, the Board finds that evidence has been submitted following the RO's final decision dated October 2004 that is sufficient to reopen the Veteran's claim for service connection as it is "new" within the meaning of 38 C.F.R. § 3.156.  

This evidence includes VA treatment records showing treatment for pneumonia and chronic obstructive pulmonary disease (COPD) and a VA examination dated February 2010.  The new evidence also contains a January 2012 hearing during which the Veteran described the history of his lung disability stating that he had problems since service.  In this regard, the Veteran reported that many of his records of treatment were no longer available.  The Board further finds that this evidence is material as it raises a reasonable possibility of substantiating the claim since it demonstrates continuity of symptoms associated with his lungs since service.  As new and material evidence has been presented, the claim is reopened.  


ORDER

New and material evidence having been received, the claim for service connection for a lung disability is reopened; to this extent, the appeal is granted.


REMAND

Having reopened the claim for a lung disability, the Board finds that additional development is required prior to readjudication.  The Board finds that a VA examination is necessary.  Service treatment records show that the Veteran was treated for bronchopneumonia in February and March 1965.  Following service, the Veteran received treatment for lung problems, including recurring pneumonia, bronchitis, and asthma, in the early 1990s.  During a VA examination in November 2001, the examiner noted that the Veteran did not have a great deal of problems with his lungs until approximately 1992.  He was diagnosed as having status-post pneumonia, active duty Germany, which responded poorly to treatment and very likely was related to gastroesophageal reflux and aspiration.  

In a February 2010 VA examination, the Veteran was diagnosed as having COPD and asthmatic bronchitis.  Following a review of the claims file noting the Veteran's history of an inservice episode of pneumonia and post-service treatment for bronchopneumonia and acute bronchitis, the examiner opined that it was unlikely that COPD and asthmatic bronchitis were caused or aggravated by the inservice episode of pneumonia.  The basis of this opinion is that a single episode of uncomplicated pneumonia would not cause residual lung damage and his obstructive airway disorder was typical of chronic obstructive pulmonary disease and emphysema and is more likely than not due to chronic longstanding cigarette smoking.  It was also noted that lung damage from recurrent pneumonia would be expected to show scarring in the lungs and restrictive findings on pulmonary function tests, neither of which were demonstrated in the Veteran's tests.  

During the January 2012 hearing, the Veteran stated that since March 1965, he had at least one lung infection of either bronchitis or pneumonia every year.  He stated that he had lung difficulties since 1965 and was treated by private doctors who treated his lung problems by giving him shots.  He was first hospitalized in 1975 when he had his first lung infection following separation.  He stated that his private treatment records were no longer available.

The evidence is unclear as to when the Veteran's lung disability began and whether it is related to service.  The November 2001 VA examiner appeared to report that the Veteran's lung disability began around 1992; however, the diagnosis indicates that his status-post pneumonia is related to active duty in Germany.  The February 2010 examiner opined that the Veteran's lung disability was not related to the inservice pneumonia, but the opinion did not consider the Veteran's January 2012 hearing testimony of continuous problems associated with his lungs since service.  In light of the foregoing, a remand is required for another examination.  38 C.F.R. § 3.159 (c)(4); 38 U.S.C.A. § 5103A(d).

The determination of the above claim could affect the Veteran's SMC claim, as it remains to be determined whether the claimed lung disability is service connected.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  

As a remand is necessary in this case, any additional VA treatment records should also be obtained on remand.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Notify the Veteran that he may submit lay statements from individuals that have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service lung disability, to include a continuity of respiratory symptoms.  Further, advise the Veteran that he may submit statements addressing the current severity of his disabilities and their effect on his ability to leave his home and to care for his basic needs without the aid of others.  The Veteran should be provided a reasonable amount of time to submit this lay evidence.

2.  Contact the Veteran and obtain the names and addresses of all medical care providers who treated the Veteran for the claimed lung disability.  After securing the necessary release, obtain these records, including any VA treatment records.  If these records are not available, a negative reply is required.

3.  After obtaining all outstanding records and associating these with the claims file, schedule the Veteran for an appropriate VA examination to obtain opinions regarding the nature, onset and etiology of any diagnosed lung disability.  The claims folder must be made available and reviewed by the examiner and all necessary tests should be conducted.

Based on the examination and review of the record, the examiner is requested to provide an opinion as whether it is at least as likely as not that any diagnosed lung disability had its onset during active service or is related to any in-service disease or injury, including the in-service pneumonia.  In doing so, the examiner must acknowledge and discuss the Veteran's competent report as to the onset and chronicity of his lung disability and clarify the onset of his current lung disability.

The examiner must provide a complete rationale for all conclusions, which should be set forth in a legible report. 

4.  Then, the RO should readjudicate the appeal.  If the benefit sought on appeal remains denied, the RO should issue the Veteran and his representative an appropriate Supplemental Statement of the Case (SSOC) that includes clear reasons and bases for all determinations, and affords the appropriate time period to respond.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


